*263Opinion by
Wilson, J.
In accordance with stipulation of counsel that the
items marked “A” consist of bead strings similar in all material respects to those the subject of United States v. S. H. Kress & Co. (46 CCPA 135, C.A.D. 716), the claim at 15% percent under the provision in said paragraph 1503, as modified by T.D. 54108, for beads, not specially provided for, was sustained. The items marked “G,” stipulated to consist of glass balls similar in all material respects to those the subject of Joseph Markovits, Inc. v. United States (45 Cust. Ct. 151, C.D. 2216), were held properly dutiable at 30 percent under the provision in paragraph 218(f), as modified by T.D. 53865 and T.D. 53877, for colored glass articles, valued not over $1.66% each, as claimed.